DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Rejections Under 35 U.S.C. § 103, filed 09/21/2021, with respect to claims 1, 3, 8, 12, and 14-16, have been fully considered and are persuasive.  The 103 Rejections of the above claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 7-8, 12, and 14-15, are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for activating features of a mobile device using a control channel which is separate from a first communication technology and second communications technology. Each of the Independent claims 1, 8, and 12, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art reference Murray et al. (US 2013/0023236 A1) discloses A device includes a first type of cellular capability for connecting to a first 
cellular network and a second type of cellular capability for connecting to a second cellular network.  The device terminates advertising of the first type of cellular capability 
	An additional prior art reference, Larsson et al. (US 2008/0141239 A1) discloses a method for downloading and upgrading terminal software over-the-air, wherein the new terminal software is downloaded using a third radio technology, which is separate from the first and second technology are used to update a RAT. However, the disclosure of Larsson does not teach “wherein the user equipment is sold without the capability of connecting to LTE networks”. In the disclosure of Larrson, the RAT which is being updated such as LTE may be used to further update the LTE network.
	Another prior art reference, Amiel et al. (US 2011/0092253 A1) discloses a method for activating the subscription of an UICC, said UICC comprising an activation application, said method comprising the step of activating the subscription of the holder of the UICC by sending a message to an activation server, said message being sent by the activation application to the activation server by using an IP based communication. 
	A final prior art reference, Bos (US 2013/0157637 A1) discloses Systems, methods, and apparatus to prepare a mobile device for provisioning are disclosed.  An example method includes recording information about a mobile device via wireless communications in response to detecting a presence of the mobile device in a first location, determining a software version of the mobile device via wireless communications, and updating the software of the mobile device via wireless communications prior to provisioning the mobile device to a user. Furthermore, Bos discloses the use of an auxiliary channel such as an NFC, WiFi, or Bluetooth, connection in order to pre-provision a mobile device to a user for service. While the disclosure of Bos substantially discloses the claimed invention, it does not disclose a “wherein the user equipment is sold without the capability of connecting to LTE networks”. That is, Bos teaches that an LTE or GSM network can be used to update the network along with NFC, WiFi, or BlueTooth. Thus, the claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411